DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Invention I in the reply filed on 17 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0017340) in view of Chou et al. (US 2003/0190061).

Regarding claim 1, Liu et al. disclose a fingerprint recognition device, comprising: 
a sensing panel including a plurality of sensing blocks, wherein each of the sensing blocks includes a plurality of sensors (Figure 1, 21 and paragraphs [0031], [0034] and [0046], “divided by specific rows” i.e. blocks, see also Figure 9.); 
a scan driving unit configured to provide a scan signal to the sensors (Figure 1, 23 and Figure 9), and 
a timing controller configured to provide a second initiation signal to the scan driving unit (Figure 1, 28, where it is shown that signals sent to 23 are from 28 and Figure 9 shows signals input to 23, thus since timing signals are provided from 29 it is a “timing controller” as claimed. Figure 9, L2/STV is the second initiation signal.), 
wherein 
each of the sensors includes capacitors (Figures 2 and 3B, CLC and CST),
the scan driving unit includes scan drivers that correspond to rows of the sensing blocks (Figure 9, GOP1 and GOP2), 
in a fingerprint recognition mode, the timing controller provides the second initiation signal to a scan driver corresponding to a sensing block where a touch input is generated (Figure 7, S5 and paragraphs [0040] and [0043]), and 
in a touch mode, the timing controller sequentially provides the second initiation signal to the scan drivers (Figure 7, S9 and paragraphs [0038] and [0043], the initiation signal is provided to GOP1 and is provided to GOP2, etc. through SW1 to start each block.). 
Liu et al. fails to explicitly teach wherein each of the sensors includes a reference capacitor and a sensing capacitor.
Chou et al. disclose wherein each sensor includes a reference capacitor (Figures 3-4, 325 is a reference capacitor.  See paragraph [0025].) and a sensing capacitor (Figures 3-4, 324 is a sensing capacitor.  See paragraph [0025].).
Thus, Liu et al. and Chou et al. each disclose a fingerprint recognition device comprising a plurality of sensors. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the sensor configuration of Chou et al. could have been substituted for the sensor configuration of Liu et al. because both the sensor configurations serve the purpose of providing a sensing signal indicative of a fingerprint. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of sensing a fingerprint.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute sensor configuration of Chou et al. for the sensor configuration of Liu et al. according to known methods to yield the predictable result of providing each of the sensors with a reference capacitor and a sensing capacitor.

Regarding claim 2, Liu et al. and Chou et al. disclose the fingerprint recognition device of claim 1, wherein 
the reference capacitor has a fixed capacitance (Chou et al.: Figures 3-4, 325 is fixed.), and 
the sensing capacitor has a variable capacitance that varies depending on a distance to a fingerprint (Chou et al.: Figures 3-4, 324 is variable.).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0017340) in view of Chou et al. (US 2003/0190061) and further in view of Lee et al. (US 2018/0114815).

Regarding claim 3, Liu et al. and Chou et al. disclose the fingerprint recognition device of claim 2.
Liu et al. and Chou et al. fail to teach the fingerprint recognition device further comprising: 
an emission driving unit configured to receive a first initiation signal from the timing controller and provide an emission signal to the sensors. 
Lee et al. disclose an emission driving unit configured to receive a first initiation signal from a timing controller and provide an emission signal to the sensors (Figure 2-4 show an emission driving unit 13 that receives GDC [first initiation signal] from 11 [timing controller] and provides an emission signal 15B to the sensors.). 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the emission teachings of Lee et al. in the fingerprint recognition device as taught by the combination of Liu et al. and Chou et al. such that the sensing pixels would each comprise an output transistor for outputting the sensing signals that is controlled by the gate driving unit [which is also an emission driving unit].  The motivation to combine would have been in order to more accurately control the output of the sensing signals from the sensing pixels while reducing erroneous output when not being scanned.

Regarding claim 11, Liu et al., Chou et al. and Lee et al. disclose the fingerprint recognition device of claim 3, wherein
the timing controller provides an enable signal to the emission driving unit and the scan driving unit (Lee et al.: Figures 2-4, 11 [timing controller] provides GDC [which contains enable signal GOE], see paragraphs [0067]-[0068], to 13 [the emission driving unit and the scan driving unit].), and
when the enable signal is turned off, all operations of the emission driving unit and the scan driving unit are terminated (When GOE is off, then the operations of the emission driving unit and the scan driving unit are “terminated”).

Allowable Subject Matter

Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter in claim 4 is that the claim recites “wherein the touch mode, the timing controller provides an on-state mode signal to the scan driving unit, and in the fingerprint recognition mode, the timing controller provides an off-state mode signal to the scan driving unit” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 5-9 are objected to due to their dependency from claim 4.
The primary reasons for indicating allowable subject matter in claim 10 is that the claim recites “wherein the timing controller provides first and second emission clock signals having opposite phases with respect to each other to the scan driving unit and provides first and second scan clock signals having opposite phases with respect to each other to the scan driving unit, the first and second emission clock signals include sections modulated into high frequencies, and the first and second scan clock signals include sections modulated into high frequencies” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
29 August 2022